Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 1 of 26 PageID #: 25108




 SPN/MKM/PTH/KTF
 F. #2015R00747

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------X

 UNITED STATES OF AMERICA

        - against -                          Docket No. 15-CR-252 (S-3) (PKC)

 FULL PLAY GROUP, SA,
 HERNAN LOPEZ and
 CARLOS MARTINEZ,

                            Defendants.

 ---------------------------X




                   THE GOVERNMENT’S MEMORANDUM OF LAW IN
                    OPPOSITION TO MOTION TO COMPEL FILED BY
                 DEFENDANTS HERNAN LOPEZ AND CARLOS MARTINEZ




                                          SETH D. DUCHARME
                                          ACTING UNITED STATES ATTORNEY
                                          Eastern District of New York
                                          271 Cadman Plaza East
                                          Brooklyn, New York 11201



 Samuel P. Nitze
 M. Kristin Mace
 Patrick T. Hein
 Kaitlin T. Farrell
 Assistant U.S. Attorneys
       (Of Counsel)
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 2 of 26 PageID #: 25109




                                  PRELIMINARY STATEMENT

                The government respectfully submits this memorandum of law in opposition to

 defendants Hernan Lopez and Carlos Martinez’s (the “Defendants”) September 30, 2020 motion

 to compel the government to (1) identify all Brady materials in its discovery productions or

 affirm that it has reviewed its productions and found no Brady materials; (2) produce all

 documents it obtained from 21st Century Fox (“Fox”) and Torneos y Competencias, S.A.

 (“Torneos”), including email communications with counsel regarding matters such as scheduling

 telephone calls; and (3) provide specific responses to more than 325 itemized discovery requests

 set forth in letters to the government by Lopez and Martinez dated April 21 and April 27, 2020.

 ECF Dkt. No. 1441 (the “Motion” or “Mot.”). The motion rests on a series of

 misrepresentations, or misunderstandings, of the contents of the government’s discovery

 productions to date, the intended scope of the government’s discovery productions going

 forward, the positions articulated by the government during conferral with defense counsel on

 discovery issues, and the law governing the government’s disclosure obligations. For the

 reasons set forth below, the Court should deny the motion to the extent it asks the Court to

 compel the government to do more than it has already committed to doing, which includes

 complying with its disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

 progeny, Federal Rule of Criminal Procedure 16, and the Jencks Act, 18 U.S.C. § 3500.

                                         BACKGROUND

                The charges in this case arise from the defendants’ involvement in a years-long

 scheme to pay bribes to soccer officials to secure lucrative commercial rights to certain soccer

 tournaments and events. Martinez, Lopez, and corporate co-defendant Full Play Group, SA

 (“Full Play”) were charged in a third superseding indictment returned on March 18, 2020 with

 various wire fraud and money laundering offenses in connection with the scheme. ECF Dkt. No.


                                                  1
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 3 of 26 PageID #: 25110




 1337. Full Play also was charged with racketeering conspiracy and additional wire fraud and

 money laundering counts arising from the company’s involvement in related schemes to bribe

 soccer officials. 1

                 To date, the government has produced more than 18 million pages of discovery to

 over the course of seven productions. 2 The documents have been produced in a searchable

 format suitable for upload into a document review platform. With each production, the

 government provided the Defendants with an index describing the enclosed documents,

 categorized the documents by Bates range, and noted that the government would continue to

 produce discovery on a rolling basis. 3 (See, e.g., Umhofer Decl. Exs. C, G, J). The parties have

 been in frequent communication about discovery-related issues since the start of the case,

 sometimes in writing, sometimes by phone. The government has repeatedly emphasized that it is

 available for consultation on discovery matters and any other issues relating to the case.




         1
           The government does not here provide a full response to the Motion’s misframing of the
 allegations in the Indictment or minimization of the evidence adduced to date of the Defendants’
 guilt, except to note that (1) the Indictment alleges that Lopez and Martinez actively conspired
 and participated in the charged conduct, not that they were merely “aware” of it, (2) the charges
 against Lopez and Martinez involve the use of domestic, as well as foreign, media companies,
 other corporate entities, and bank accounts to pay bribes to soccer officials, and (3) because the
 evidence introduced at the 2017 trial was not directed at establishing the involvement of the
 Defendants, who were not on trial, it provides no basis for inferring any evidentiary shortcoming
 in this case. See, e.g., Mot. at 3-4.
         2
           The government produced batches of discovery materials on April 30, May 7, June 4,
 July 9, July 17, August 24, and September 30, 2020.
         3
           The government is working to produce the remaining discovery as quickly and
 efficiently as possible, but the process has been slowed by complications arising from the
 COVID-19 pandemic, including restrictions on in-office staffing and remote-access limitations
 on data management and processing.



                                                  2
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 4 of 26 PageID #: 25111




                On April 21, Lopez sent the government a 15-page discovery demand letter in

 which, among other things, Lopez requested “open file” discovery or, in the event the

 government declined to open its files, documents falling into dozens of specified categories.

 (Umhofer Decl. Ex. A). The government responded by confirming its commitment to abiding by

 its disclosure obligations but declined to provide open file discovery or to respond to itemized

 discovery demands, many of which sought documents clearly outside of the government’s

 disclosure obligations under Rule 16. (Umhofer Decl. Ex B). On April 27, 2020, Martinez sent

 the government a 29-page discovery letter in which he lodged more than 200 specific discovery

 requests. (Coleman Decl. Ex. A). The government again confirmed its intention to comply with

 its discovery and related disclosure obligations but declined to provide itemized responses to the

 hundreds of demands. (Coleman Decl. Ex. B). The government has indicated that it intends to

 take a broad view of discovery, as it did before the 2017 FIFA trial (the “2017 trial”), and to

 produce, among other materials, all discovery produced to the 2017 trial defendants.

                With respect to the hundreds of specific discovery demands made by Lopez and

 Martinez, although the government has declined to provide item-by-item answers to these civil

 litigation-type demands, it has addressed many of the issues raised in those letters orally and in

 writing. To give one example, in an email from the government to defense counsel dated May

 15, 2020, the government addressed various concerns and questions raised by defense counsel,

 stating, among other things, that the government intended to produce all of the discovery

 produced in advance of the 2017 trial, with limited exceptions (such as where privileged

 materials were only produced to the privilege-holder), and that the government intended to

 follow the Office’s general practice of producing Jencks Act materials in advance of trial but did

 not intend to provide witness statements at this stage of the case.




                                                  3
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 5 of 26 PageID #: 25112




                In addition to affirming its commitment to full compliance with its obligations

 under Rule 16, the government has repeatedly affirmed that it understands and will comply with

 its obligations under Brady and its progeny. On August 6, 2020, Lopez sent a letter to the

 government requesting, among other things, that the government confirm whether it was in

 possession of any Brady materials. (Umhofer Decl. Ex. P). The government responded by email

 on August 28, 2020 that it was not aware of any Brady materials in its productions to date and

 that if it became aware of any such materials it would so advise the defendants. (Umhofer Decl.

 S). The government attached to the email a letter in which it summarized statements by Marcela

 Martin, a former colleague of Lopez and Martinez, that, in substance, she “didn’t recall [Lopez]

 being concerned about his own [criminal] exposure” in connection with the government’s

 investigation. (Umhofer Decl. Ex S). The government stated in the letter that, in its view, Ms.

 Martin’s statements – reflecting her lack of recollection or her opinion about Lopez’s state of

 mind – did not constitute Brady material.

                Counsel for the movants have sent several requests for confirmation that the

 government intends to produce all materials it has received from Fox and Torneos. For example,

 on June 17, 2020, defense counsel sent a letter to the government in which, among other things,

 they asked the government to confirm whether it had produced all materials received from Fox

 and whether it intended to produce additional documents from Torneos, including

 correspondence and other materials relating to the deferred prosecution agreement (DPA)

 entered into between the government and Torneos. (Umhofer Decl. Ex. I). On July 9, 2020, the

 government responded by email, stating, among other things, that it was not in a position to

 confirm that it had produced all materials from Fox or Torneos because the government

 continued to receive materials from those entities and that it was unaware of any authority




                                                  4
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 6 of 26 PageID #: 25113




 holding that communications between the government and a cooperating entity are discoverable

 as a categorical matter. (Umhofer Decl. Ex K). The government added that, in its view, whether

 all materials provided by a particular source have been produced is not, in itself, discoverable

 information. (Id.). On July 20, 2020, defense counsel sent the government a letter raising a

 series of discovery demands, some made previously, including that the government confirm

 whether it had Fox or Torneos documents in its possession that it believed were not discoverable.

 The government confirmed on July 30, 2020 that, among other things, it intended to produce all

 discoverable materials produced by cooperating entities. (Umhofer Declr. Ex. O).

                On August 7, 2020, defense counsel sent a letter to the government requesting,

 among other things, that the government confirm whether it was withholding materials produced

 to it by Fox or Torneos on the ground that they were not material to preparation of a defense.

 (Umhofer Decl. Ex. Q). On September 1, 2020, Lopez sent a follow-up letter to the government

 asking it to clarify whether it was withholding any documents obtained from Fox or Torneos.

 (Umhofer Decl. Ex. U). Defense counsel also stated that, in reviewing the government’s

 productions, they had identified gaps in the underlying Bates numbering used by Fox and

 Torneos in its productions to the government, which, counsel argued, suggested that the

 government had withheld materials obtained from Fox and Torneos. (Id.). The government

 responded by email on September 4, 2020, explaining that it did not intend to withhold

 documents produced before the 2017 trial and asking that defense counsel identify a sampling of

 the purported production gaps to assist the government in determining whether there might have

 been a technical problem in processing the document production. (Umhofer Decl. Ex. V).

                On September 7, 2020 defense counsel sent the government a letter asking it to

 clarify previous comments relating to materials produced by Fox and Torneos and providing a




                                                  5
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 7 of 26 PageID #: 25114




 475-page table listing purported gaps in the government’s productions (inferred from purported

 gaps in underlying Torneos and Fox Bates numbering). (Umhofer Decl. Ex W). Upon receipt of

 the table, the government began to review the gaps identified by defense counsel and quickly

 determined, on a spot check, that, in fact, the defendants had received documents falling within

 identified gaps. On September 8, 2020, the government wrote to defense counsel to provide an

 example of a gap identified by the defense that the government believed had been produced,

 identified by the “FIFA2-“ Bates numbering convention used in this case. (Umholfer Decl. Ex.

 X). With respect to the Fox and Torneos documents, the government confirmed that it intended

 to provide all discoverable materials but noted that it was not prepared to state that it would

 produce all materials obtained from Fox and Torneos because the universe of materials obtained

 from those entities included documents such as scheduling emails among counsel that, in the

 government’s view, are not discoverable. (Id.).

                That same day, September 8, 2020, without responding to the government’s

 request that counsel look into whether it had received the gap document identified by the

 government, counsel stated that because the government did not intend to produce all documents

 (including scheduling emails) received from Fox and Torneos, they intended to raise the matter

 with the Court. (Umhofer Decl. Ex. Y). Counsel asked whether the government agreed that

 counsel’s obligation to meet and confer had been satisfied. (Id.). The government responded

 that, in its view, additional conferral was warranted because the government did not understand,

 and had not had an opportunity to respond to or address, the relief counsel intended to seek.

 (Umhofer Decl. Ex. Z). Counsel responded on September 9, 2020 that it intended to ask that the

 Court to (1) direct the government to provide all documents obtained from Torneos and Fox, and

 (2) respond to the itemized requests listed in its discovery letters. (Umhofer Decl. Ex. AA).




                                                   6
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 8 of 26 PageID #: 25115




 Counsel said nothing about Brady and did not state that they believed there were hundreds of

 thousands of Fox or Torneos documents missing from the government’s productions. The

 government responded that it was open to reviewing any authority counsel could provide

 indicating that the government was required to produce scheduling emails. The government

 further reiterated its request that counsel provide further information about the purported

 production gap referenced in the government’s email of September 8, 2020. (Umhofer Decl. Ex.

 BB). On September 28, 2020, defense counsel sent the government a letter acknowledging that

 it did, in fact, have the document referenced in the government’s September 8, 2020 email,

 notwithstanding that the document previously had been listed in the 475-page table of documents

 purportedly missing. (Umhofer Decl. Ex. CC). Counsel stated that its review of the gaps was

 ongoing, but that it nevertheless had concluded that it was missing more than 100,000 pages

 from the Torneos documents produced to the government because it had identified a document

 with a Torneos Bates number of Torneos_00260005, suggesting that the government had

 received more than 260,000 pages of discovery from Torneos. (Id.).

                Lopez and Martinez filed the instant motion on September 30, 2020.

 Accompanying the motion was a declaration by Mathew Umhofer, lead counsel for Mr. Lopez,

 stating that, among other things, the defense “has been able to determine that the government has

 not produced hundreds of thousands of pages that it obtained from Fox and Torneos” based on

 the document bearing underlying Bates number Torneos_00260005, “a much larger figure than

 the total number of pages the government has produced bearing Torneos Bates numbers

 (approximately 99,000).” (Umhofer Decl. ¶ 26). In preparing its response, the government,

 which had not intended and does not intend to withhold historical documents produced by

 Torneos (as opposed to documents and communications generated during the course of




                                                  7
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 9 of 26 PageID #: 25116




 Torneos’s interactions with the government through counsel), and without the benefit of

 conferral on this particular argument, began to look into whether there had been a data

 processing error. The government determined that it had never received any document with the

 Bates number identified by defense counsel and had not received 260,000 pages of documents

 from Torneos. Accordingly, the government asked defense counsel to provide the referenced

 document to the government to assist it in looking into the matter further. They did not. Instead,

 on October 15, 2020, defense counsel filed a “Notice of Errata” correcting Mr. Umhofer’s

 declaration, noting that counsel for Lopez “had incorrectly recorded the document bearing the

 Bates number ‘Torneos_00026005’ as ‘Torneos_00260005,’” and conceding that the Bates

 number identified in the original declaration as the basis for the defendants’ claim in the Motion

 that the government had withheld more than 100,000 pages from the defense, was wrong.

                                           ARGUMENT

                Defendants Lopez and Martinez seek Court intervention and an order directing

 the government to comply with its various disclosure obligations, among other relief, on the

 grounds that (1) the government has violated its obligations under Brady by timely producing,

 but failing to identify for the defendants, documents that the defendants construe as favorable to

 a defense theory; (2) the government has withheld hundreds of thousands of pages produced by

 Fox and Torneos and is wrong in its determination that communications between the government

 and counsel for the defendants, including scheduling emails, are not discoverable; and (3) the

 government has not responded, line by line, to more than 300 civil-style interrogatories and

 demands. Each of these claims is meritless.

 I.     The Defendants Once Again Have Not Taken Care in Their Handling of the Record

                Before responding to the specific arguments advanced in support of the three

 categories of relief sought by the Defendants, the government notes that, taken as a whole, the


                                                  8
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 10 of 26 PageID #: 25117




  Motion is littered with misstatements of the record and baseless accusations regarding the

  government’s handling of its discovery obligations to date. As with the Defendants’ motion to

  dismiss the indictment on the ground that the grand jury lacked a quorum, erroneous assertions in

  the Motion might have been avoided, or at least the scope of the arguments productively

  narrowed, had defense counsel engaged in good-faith conferral with the government about the

  particulars of their concerns. See Govt.’s Opp’n to Mot. to Dismiss, ECF Dkt. No. 1385

  (correcting Defendants’ erroneous assumption that a regular, rather than the Special, grand jury

  returned the indictment in this case and noting that conferral with the government might have

  avoided a baseless motion). Unfortunately, Defendants have once again failed to meaningfully

  confer in an apparent effort to surprise the government with arguments about Brady and

  inferences drawn from their (erroneous) reading of secondary Bates numbering.

                 Moreover, while the Motion attempts to paint the government as intransigent,

  uncommunicative, and sloppy with its disclosure obligations, none of that is true. The truth is

  that the government has been producing discovery in an orderly fashion; does not intend to

  withhold historical documents produced to the government by Fox or Torneos; has been

  responsive, within reason, to defense requests for information; has not withheld Brady material;

  and has committed to promptly producing any such material of which it becomes aware. The

  defense, by contrast, has now twice led the government astray. The Defendants first provided a

  475-page table of purported discovery lapses that the defense later acknowledged, after repeated

  emails from the government, was inaccurate. The government still has not been informed by the

  Defendants what portions of the table, if any, are reliable. In response to the government

  pointing out this error, the Defendants responded that they were still analyzing the gaps

  identified in the table but had determined that, in any event, the government had failed to turn




                                                   9
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 11 of 26 PageID #: 25118




  over more than 100,000 pages of discoverable documents produced by Torneos. The

  government again began to investigate in good faith, only to learn through a filing with the Court

  that the Defendants had made a “clerical error” in documenting the secondary Bates number

  supporting their claim. The government understands that mistakes can happen, especially in

  complex cases such as this. However, for the defendants to attack the government’s approach to

  discovery and urge the Court to intervene on the basis of the government’s “lapses and

  misrepresentations” in this context is jarring, to say the least. The government hopes that, going

  forward, the Defendants will engage in meaningful conferral so that errors and false accusations

  can be avoided.

  II.    The Government Is Complying with its Brady Obligations

                 The Defendants’ first argument is that the government “has not complied” with its

  Brady obligations and that the government must not only produce but also locate and identify in

  its productions all materials that the defendant might view as Brady. (Mot. at 1). The

  Defendants are wrong.

         A.      Legal Standard

                 The government has a “constitutional duty to disclose evidence favorable to an

  accused when such evidence is material to guilt or punishment.” United States v. Coppa, 267

  F.3d 132, 135 (2d Cir. 2001) (citing Brady v. Maryland, 373 U.S. 83, 87 (1963)). Favorable

  evidence includes not only evidence that tends to exculpate a defendant, but evidence that is

  useful for impeaching a witness. Id. (citing Giglio v. United States, 405 U.S. 150, 154 (1972)).

  “[A] prosecutor must disclose evidence if, without such disclosure, a reasonable probability will

  exist that an outcome of a trial in which the evidence had been disclosed would have been

  different.” Id. at 142. “The rationale underlying Brady is not to supply a defendant with all the




                                                  10
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 12 of 26 PageID #: 25119




  evidence in the [g]overnment’s possession which might conceivably assist the preparation of his

  defense, but to assure that the defendant will not be denied access to exculpatory evidence only

  known to the [g]overnment.” United States v. LeRoy, 687 F.2d 610, 619 (2d Cir. 1982).

  Notably, the government’s Brady obligation does not extend to “investigative files merely

  because they contain information which could assist the defendant.” United States v. Reddy, 190

  F. Supp. 2d 558, 575 (S.D.N.Y. 2002) (citations omitted); see also United States v. Mavashev,

  No. 08-CR-902 (DLI), 2010 WL 670083 (E.D.N.Y. Feb. 23, 2010) (same) (quoting Reddy).

                 The Second Circuit has often “reiterate[d] the longstanding constitutional

  principle that as long as a defendant possesses Brady evidence in time for its effective use, the

  government has not deprived the defendant of due process of law simply because it did not

  produce the evidence sooner.” Coppa, 267 F.3d at 144; see also United States v. Nixon, 418

  U.S. 683, 701 (1974) (“Generally, the need for evidence to impeach witnesses is insufficient to

  require its production in advance of trial.”); United States v. Yu, No. 97-CR-102 (SJ), 1998 WL

  57079, at *5 (E.D.N.Y. Feb. 5, 1998) (“Brady material of an impeachment nature, commonly

  referred to as Giglio material, is not required to be produced before trial.”).

                 In addition to the foregoing constitutional requirement, government attorneys

  abide by the expanded disclosure policy set forth in the Justice Manual (“JM”), which, inter alia,

  notes that “it is sometimes difficult to assess the materiality of evidence before trial,” and

  therefore directs prosecutors to “take a broad view of materiality and err on the side of disclosing

  exculpatory and impeaching evidence.” JM § 9-5.001(B)(1).

         B.      Analysis

                 The government has complied with its Brady obligations thus far and will

  continue to do so. The Defendants have failed to show otherwise. Although they claim that




                                                   11
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 13 of 26 PageID #: 25120




  there is “considerable evidence that the government does not understand [its] obligations and has

  not complied with them,” (Mot. at 1), the cited examples demonstrate that the government is

  complying with, and even going beyond, its disclosure obligations.

                 First, the government provided, in an abundance of caution, a disclosure to the

  defendants in a letter dated August 28, 2020. (See Umhofer Decl. Ex. S). As noted above, the

  government identified in the letter a former colleague of the Defendants, Marcela Martin, who

  had made statements that are arguably helpful to the defense. (Id.). The government provided

  not only Ms. Martin’s name, but a summary of the information potentially helpful to the defense,

  namely, the fact that she “d[idn’t] recall [Lopez] being concerned about this own [criminal]

  exposure” or that “anybody would have done anything wrong.” 4 (Id.). In doing so, the

  government has clearly complied with, and gone beyond, its disclosure obligations.

                 The Second Circuit has made clear that disclosure of the names of potential

  exculpatory witnesses satisfies the government’s Brady obligations. See United States v. Zagari,

  111 F.3d 307, 320 (2d Cir. 1997); Reddy, 190 F. Supp. 2d at 575 (“In fulfilling its obligations

  under Brady, the [g]overnment may direct the [d]efendants’ attention to any witnesses who may

  have material exculpatory evidence”); Mavashev, 2010 WL 670083 at *3. When the

  government “has also described the nature of the exculpatory information possessed by each

  witness,” the government has “further assist[ed] [the] defendant’s ability to make ‘effective use’

  of it at trial.” Mavashev, 2010 WL 670083 at *3 (finding that the government had satisfied its




         4
            The Motion mischaracterizes the quoted language in the letter, claiming that Ms. Martin
  “unequivocally stated that Mr. Lopez was unconcerned about criminal exposure despite learning
  that the government was investigating conduct with which it later charged him.” (Mot. at 11).



                                                  12
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 14 of 26 PageID #: 25121




  Brady obligations when it disclosed the identities of witnesses with potentially exculpatory

  information and one- to two-sentence summaries of that information).

                 Here, the statements of Ms. Martin merely reflect the favorable opinion of a

  former colleague and the fact that she did not “recall” Lopez being concerned about criminal

  exposure. Such statements of personal opinion and lack of recollection or observation of

  “concern” are clearly not admissible or material. Nevertheless, the government disclosed Ms.

  Martin’s identity and the substance of her statements that could be viewed as favorable to the

  defense, giving the Defendants ample time to contact Ms. Martin and/or investigate further.

  Thus, the government not only fulfilled its disclosure obligation, see Zagari, 111 F.3d at 320;

  Reddy, 190 F. Supp. 2d at 575, but demonstrated that the government is taking “a broad view of

  materiality” and erring on the side of disclosure, see JM § 9-5.001(B)(1).

                 Second, the Defendants point to another instance in which the government in fact

  complied with its obligations, citing to a document bearing Bates number FIFA2-000979389.

  (Mot. at 10; Umhofer Decl. Ex. T). This document was produced to the Defendants by the

  government on May 7, 2020, long before the filing of this motion, not to mention trial, a date for

  which has not yet been set. The Defendants’ complaint, although not entirely clear, appears to

  be that the government produced the document without specifically referring to it as Brady.

                 As an initial matter, the government notes that the produced email exchange does

  not constitute Brady. The emails refers to Lopez calling Alejandro Burzaco of Torneos and

  telling him that there were payments concerning Colombia that did not have corresponding

  invoices. In the context of Fox’s purported audit, this is damning evidence that Lopez was

  working closely with Burzaco to deal with the lack of documentary support for financial




                                                  13
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 15 of 26 PageID #: 25122




  transactions. 5 That lower-level Torneos employees were concerned about how the audit was

  being managed does not tend to exculpate Lopez and is not Brady. See Coppa, 267 F.3d at 135.

                 Needless to say, the government recognizes that the defense may view a

  document differently than the government does, especially when defendants are formulating a

  defense and have chosen not to reveal the nuances of that defense to the government. (See Mot.

  at 10 n.1 (noting that the Defendants are maintaining confidentiality “of counsel’s work product

  and defense strategy” guiding their interpretation of this and other produced documents)). This

  is one of the reasons that the government takes a broad view of discovery.

                 Despite these examples of the government complying with, if not going beyond,

  its discovery obligations, the Defendants claim, somewhat inconsistently, that the government “is

  withholding” potentially exculpatory documents and witness statements (Mot. at 12), and that

  there is a “risk” that the government is “depriving Mr. Lopez and Mr. Martinez of important

  information to which they are entitled.” (Mot. at 11). They then use this as a basis to ask the

  Court to order the government to identify in the produced materials any documents that might be

  viewed by the defense as helpful. (Mot. at 1). Both variations of the factual premise are wrong

  and the relief sought is not supported by the law.

                 As their own examples demonstrate, the government has produced the documents

  and information that the Defendants claim they need in accordance with the government’s

  obligations. See Coppa, 267 F.3d at 140 (“The government [] has a so-called ‘Brady obligation’




         5
           The email exchange suggests that a Torneos employee was surprised by Lopez’s
  knowledge of certain payments. Even out of context, this supports the conclusion that Lopez had
  a detailed level of knowledge of undocumented payments, at least as of October 2014. The
  government notes that the context of the email does not establish that the payments in question
  were bribes. The government will prove through other evidence at trial that Lopez knew of, and
  had agreed to, the bribery conspiracy alleged in the indictment prior to 2014.

                                                  14
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 16 of 26 PageID #: 25123




  only where non-disclosure of a particular piece of evidence would deprive a defendant of a fair

  trial.”) (emphasis supplied). The legal authority offered by the Defendants do not require more.

  (See Mot. at 7-9 (citing, e.g., United States v. Bagley, 473 U.S. 667 (1985) (defining standard of

  materiality applicable to “nondisclosed evidence”); Kyles v. Whitley, 514 U.S. 419 (1995)

  (assessing materiality of “suppressed evidence”); United States v. Rivas, 377 F.3d 195 (2d Cir.

  2004) (holding that Brady violation occurred when prosecution failed to disclose information

  until after verdict); United States v. Nejad, 18-CR-224, Dkt. 348 (S.D.N.Y. June 5, 2020)

  (considering evidence not disclosed to the defendant until after trial).

                 Still, the Defendants claim that the government should be required to review all of

  the produced discovery, which is already in the Defendants’ possession, to identify any

  documents that might be interpreted by the defense as supporting their undisclosed defense

  theory. (Mot. at 1, 10 n.1). No such obligation exists. As the Second Circuit has explained,

  “[t]he government’s duty to disclose generally does not include a duty to direct a defendant to

  exculpatory evidence within a larger mass of disclosed evidence.” United States v. Kirk Tang

  Yuk, 885 F.3d 57, 86 (2d Cir. 2018) (internal quotation marks and citation omitted); see also

  United States v. Taylor, 17 F. Supp. 3d 162, 176-77 (E.D.N.Y. 2014) (denying “motion to

  compel the government to clarify what Brady material exists”), aff’d, 802 F. App’x 604 (2d Cir.

  2020). “While the Supreme Court in Brady held that the Government may not properly conceal

  exculpatory evidence from a defendant, it does not place any burden upon the Government to

  conduct a defendant’s investigation or assist in the presentation of the defense’s case.” United

  States v. Weaver, 992 F. Supp. 2d 152, 156 (E.D.N.Y. 2014) (internal quotation marks and

  citations omitted); see also Kirk Tang Yuk, 885 F.3d at 86 (rejecting the suggestion that “the

  government should bear the full burden of reviewing and characterizing each document within a




                                                   15
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 17 of 26 PageID #: 25124




  voluminous evidentiary record”). In other words, “Brady and its progeny permit the government

  to make information within its control available for inspection by the defense, and impose no

  additional duty on the prosecution team members to ferret out any potentially defense-favorable

  information from materials that are so disclosed.” United States v. Pellulo, 399 F.3d 197, 212

  (3d Cir. 2005).

                    Courts have held that, especially where the government provides indices and the

  materials are produced in a searchable format, no more is required. See Weaver, 992 F. Supp. 2d

  at 156 (denying motion to compel government “to conduct immediate review of all documents in

  its possession in this matter, and identify all Brady materials for all defendants,” where

  government provided detailed indices for all the materials it produced, the majority of which

  were provided in a format that could be easily searched); see also United States v.

  Rubin/Chambers, Dunhill Ins. Servs., 825 F. Supp. 2d 451, 457 (S.D.N.Y. 2011) (observing that

  government had “provided Defendants with access to all potential Brady material and has taken

  additional steps to facilitate Defendants’ review of that material” where disclosures were

  searchable and included descriptive indices).

                    Here, although the produced discovery is voluminous, the government has

  provided the Defendants with detailed indices for the materials and the materials can be easily

  searched. The Defendants therefore are in a position to search the discovery to identify

  documents that may be helpful to any defense theories, and the government should not be

  required to “ferret out any potentially defense-favorable information” contained within those

  materials. Pellulo, 399 F.3d at 212.

                    The government has complied and will continue to comply with its Brady

  obligations. The Motion should be denied to the extent it seeks an order requiring more.




                                                   16
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 18 of 26 PageID #: 25125




  III.   The Government is Complying with its Rule 16 Obligations

                 The Defendants next assert that the government’s approach to discovery to date

  “leaves no doubt that it has failed to discharge its discovery obligations” under Rule 16. (Mot. at

  13). Specifically, the Defendants contend that the government has inconsistently and too

  narrowly applied its Rule 16 discovery obligations by including videos depicting pornography

  and beheadings in its document productions while not producing every document obtained from

  Fox and Torneos, including email communications with counsel. (Id. at 1, 12-13). As discussed

  below, the Defendants’ assertions are baseless. The government has complied, and will continue

  to comply, with its Rule 16 obligations.

         A.      Legal Standard

                 Rule 16 requires, among other things, that the government produce evidence that

  is “within the government’s possession, custody, or control” and “is material to preparing the

  defense.” Fed. R. Crim. P. 16(a)(1)(E)(i). The “materiality standard [of Rule 16] normally is not

  a heavy burden; rather, evidence is material as long as there is a strong indication that it will play

  an important role in uncovering admissible evidence, aiding witness preparation, corroborating

  testimony, or assisting impeachment or rebuttal.” United States v. Messina, No. 11-CR-31

  (KAM), 2011 WL 3471511, at *1 (E.D.N.Y. Aug. 8, 2011) (quoting United States v. Stein, 488

  F. Supp. 2d 350, 356-57 (S.D.N.Y. 2007) (quoting United States v. Lloyd, 992 F.2d 348, 351

  (D.C. Cir. 1993). “Evidence is material under Rule 16 if it ‘could be used to counter the

  government’s case or to bolster a defense.’” Messina, 2011 WL 3471511, at *1 (quoting United

  States v. Stevens, 985 F.2d 1175, 1180 (2d. Cir. 1993)).

                 “Materiality means more than that the evidence in question bears some abstract

  logical relationship to the issues in the case.” Messina, 2011 WL 3471511, at *1 (citing United




                                                   17
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 19 of 26 PageID #: 25126




  States v. Maniktala, 934 F.2d 25, 28 (2d Cir. 1991)). Rather, the requested information must

  “enable[ ] the defendant significantly to alter the quantum of proof in his favor.” Id.; see also

  United States v. Cardoso, No. 05CR. 563(LTS), 2006 WL 739836, at *1 (S.D.N.Y. Mar. 23,

  2006) (holding that evidence is “material” under Rule 16(a)(1)(E)(i) if its “pretrial disclosure

  will enable a defendant to alter significantly the quantum of proof in his favor”). The defendant

  bears the burden of making a prima facie showing that documents sought under Rule 16(a)(1)(E)

  are material to preparing the defense. Cardoso, 2006 WL 739836, at *1 (quoting Maniktala, 934

  F.2d at 28). “To satisfy this burden, a defendant must offer more than conclusory allegations

  that the requested evidence is material or that it would be useful to the defense.” Messina, 2011

  WL 3471511, at *2.

          B.      Analysis

                  The Defendants base their assertion that the government has failed to discharge its

  discovery obligations on the purported inconsistency between the government’s production of

  pornography and beheading videos and its decision to withhold certain documents provided to

  the government by Fox and Torneos. (See Mot. at 14 (“The government’s production of

  documents with such little relevance to any of the allegations in this case contrasts starkly with

  its deliberate decision to withhold documents that are material under Rule 16.”)). The argument

  is meritless.

                  The government has produced more than 18 million pages of discovery to date as

  part of its rolling Rule 16 productions. It has assured the Defendants that it is taking a broad

  view of its discovery obligations, including, for example, producing all documents that it

  produced to defendants prior to the 2017 trial. Consistent with this approach, as the government

  has explained to the Defendants, it has produced and is producing many materials that are not




                                                   18
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 20 of 26 PageID #: 25127




  discoverable under Rule 16 or otherwise. The pornography and beheadings videos (the

  “Videos”) were included in the data recovered during the government’s investigation and

  produced to the defendants pursuant to a protective order before the 2017 trial. Although the

  Defendants have not given the government the opportunity to confirm the origins of the Videos

  (referenced without Bates numbers), they likely were obtained from a computer used by

  defendant Juan Ángel Napout and were produced before the 2017 trial as potentially relevant to

  defense arguments concerning the reason the computer was stolen from CONMEBOL’s offices.

  See Transcript dated Oct. 10, 2017 at 16-21 (discussing the government’s letter to counsel for

  defendant Napout, dated Oct. 9, 2017, calling Napout’s attention to materials recovered from the

  stolen computer). The Videos fall outside the scope of Rule 16 in this case, but the government

  produced them consistent with its commitment to producing all documents produced to previous

  trial defendants (with minor exceptions, such as where privileged materials were only produced

  to the privilege-holder). Given that the Defendants initially sought “open file” discovery, they

  should not now be heard to complain that the government has produced too much.

                 The documents the Defendants contend the government has decided to withhold

  fall into two categories for purposes of the Motion. First, the Defendants urge an inference that

  the government has withheld hundreds of thousands of pages based on the Defendants’ analysis

  of secondary Bates numbering. The government has not been afforded an opportunity to confer

  with defense counsel about these documents, except to point out errors in their analysis of the

  Torneos documents. To be clear, the government does not intend to withhold any historical

  documents produced by either Fox or Torneos – i.e., the documents that received the underlying

  secondary Bates numbers reflecting their original production to the government – and is prepared

  to work with defense counsel to determine what gaps, if any, there have been in the productions.




                                                  19
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 21 of 26 PageID #: 25128




  Second, the Defendants take the position that “if the government is producing pornography, there

  is no reason that it should withhold its correspondence with a cooperating entity on the basis that

  it cannot be used to prepare a defense.” (Mot. at 14). This is a non sequitur. The government’s

  production of certain materials that fall outside the technical limits of Rule 16 does not create an

  obligation to produce other materials that are not discoverable under the law.

                 Emails between the government and counsel for Fox or Torneos are not

  discoverable under Rule 16 or otherwise. The Defendants contend that scheduling emails are

  material because “the fact and timing of those emails will contextualize meetings with

  cooperating entities, permitting the defense to draw specific inferences about the government’s

  investigation” and “will provide information that will guide defense investigations and trial

  preparation, and the defense must be permitted to review that correspondence to determine how

  to best put it to use.” (Mot. at 14). In other words, the Defendants would like to engage in a

  fishing expedition through aspects of the government’s investigation in hopes that maybe, at

  some point, they will find a way to make use of the information provided. See Cardoso, 2006

  WL 739836, at *2 (denying a motion to compel under Rule 16(a)(1)(E) because “the defense has

  failed to sustain its burden of demonstrating that the discovery sought is material, rather than

  merely potentially helpful, to the defense”).

                 Rule 16 does not require such disclosures, particularly when, as here, there is no

  reason to think that correspondence among lawyers would “play an important role in uncovering

  admissible evidence, aiding witness preparation, corroborating testimony, or assisting

  impeachment or rebuttal,” Messina, 2011 WL 3471511, at *1, or “enable the defendant

  significantly to alter the quantum of proof in his favor,” Maniktala, 934 F.2d at 28; see Messina,

  2011 WL 3471511, at *1; Cardoso, 2006 WL 739836, at *1. The defendants have cited no




                                                   20
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 22 of 26 PageID #: 25129




  authority to the contrary. Although Stein, cited in the Motion (and, in the government’s view,

  wrongly decided in certain respects), held that while certain communications between a

  cooperating entity and the government “relat[ing] to the facts at issue in th[e] indictment” were

  material to the defense and thus discoverable, requests for communications that “swe[pt] more

  broadly” did not seek material information. 488 F. Supp. 2d at 359-60. Stein did not order

  scheduling emails to be produced, and scheduling emails and other communications between

  counsel for Fox, Torneos and the government in this case do not shed light on the facts at issue in

  the indictment. Likewise, in United States v. Sudikoff, 36 F. Supp. 2d 1196, 1201-04 (C.D. Cal.

  1999), also cited in the Motion, the court ordered, pursuant to Brady and Giglio, the production

  of information, including communications between the government and a cooperating witness

  and his counsel, that related to the witness’s credibility. But the credibility of the entities that

  produced documents to the government are not at issue in this case. To the extent the credibility

  of any witnesses who worked for those entities is at issue, the defense has received, or will

  receive, the impeachment materials the government is required to disclose.

                  The Defendants’ additional allegation in support of their argument that the

  government has failed to comply with its Rule 16 obligations – namely, that the government has

  failed to produce a “potentially exculpatory” communication between Torneos and defendant

  Full Play Group about the Copa Libertadores (see Mot. at 14) – also fails. So far as it has been

  able to determine, the government does not possess the document referenced in the Motion, and

  thus neither Brady nor Rule 16 requires its production. 6 Here, again, had the Defendants



          6
            After the Defendants filed their Motion, the government asked the Defendants to further
  identify the document. The Defendants responded that the document was produced with Bates
  number TORNEOS-GOLTV-00002247 in a civil suit currently stayed in federal court in the
  Southern District of Florida. In light of the Defendant’s Motion, the government may request all



                                                    21
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 23 of 26 PageID #: 25130




  conferred with the government about the purportedly withheld document, the government would

  have been able to verify and clarify that it does not have the document.

                 In sum, the Defendants’ Motion is meritless and should be denied to the extent it

  seeks an order directing the government to do more than it has already committed to do with

  respect to its Rule 16 obligations.

  IV.    The Government is Not Required To Respond To More Than 300 Itemized Requests

                 Finally, the Defendants argue that the Court should, at a minimum, order the

  government to respond to more than 300 itemized requests for discovery and other demands.

  Because there is no basis in the law for this request, it should be denied.

         A.      Legal Standard

                 Rule 16 contains no provision requiring the government to provide itemized

  written responses to a list of demands posed by a defendant. See generally Fed. R. Crim. Pro. 16

  (requiring government to “furnish” or permit the defendant to “inspect and copy” various

  documents, and requiring a “written summary” only of expert testimony). To the contrary,

  courts have long held that the criminal discovery rules do not permit a defendant to propound

  interrogatories. E.g., United States v. Conder, 423 F.2d 904, 910 (6th Cir. 1970) (interrogatories

  filed by defendants inappropriate in criminal discovery); United States v. Kearney, 436 F. Supp.

  1108, 1117 (S.D.N.Y. 1977) (interrogatories “designed to elicit the date and scope of the

  government’s knowledge of defendant’s activities and its election to neither investigate nor

  prosecute . . . are not discoverable under Rule 16”). As discussed above, Rule 16 provides for




  documents produced by Torneos to co-defendants in the civil suit and, upon receiving them, will
  reproduce those documents to the Defendants, notwithstanding that they will be duplicative of
  documents the Defendants have long had in their possession.



                                                   22
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 24 of 26 PageID #: 25131




  the discovery of a limited range of enumerated materials. Moreover, Rule 16 specifically

  excepts certain categories of documents from discovery, including transcripts of grand jury

  proceedings, see Fed. R. Crim. P. 16(a)(3), and investigative documents and memoranda, see

  Fed. R. Crim. P. 16(a)(2).

         B.      Analysis

                 The Court should deny the Defendants’ request that it order the government to

  respond to hundreds of itemized discovery demands, a request that is unsupported by the law.

  The Defendants cite a number of cases for the proposition that the government is obligated to

  provide individualized responses to a defendant’s list of discovery demands, but the cases are

  largely inapposite. Indeed, with one exception, the cited cases have little to do with responding

  to a defendant’s itemized discovery demands and are taken out of context:

     •   In United States v. Agurs, 427 U.S. 97, 106 (1976), the Supreme Court made the
         uncontroversial observation that the government’s deliberate suppression of exculpatory
         evidence in the face of a demand for that evidence would be inexcusable.

     •   In United States v. Turner, No. 08-cr-069, Dkt. 34. P. 2-3 n.2 (S.D. Ga. June 24, 2008),
         the defendants filed 11 motions seeking various discovery. In its omnibus response, the
         government addressed many of the motions in the preliminary statement alone. In the
         cited footnote, the Court chided the government for structuring its brief this way. Id.

     •   In United States v. Aiken, 76 F.Supp.2d 1339, 1341 n.4 (S.D. Fla. 1999), the defendant
         had made “extraordinary” discovery requests relating to mitigating factors in the event
         that he was charged with the death penalty. The government, with the court’s blessing,
         did not initially respond to the requests because the defendant had not been certified as
         death-eligible and the issue was therefore unripe. Id. at 1341. Once the defendant was
         certified as death-eligible, however, the court required the government to provide more
         specific responses as to penalty-phase discovery requests. Id.
                 The only case relied on by the Defendants that is remotely relevant to the issue at

  hand is United States v. Ashburn, No. 11-CR-303 (NGG), 2014 WL 1800409, at *14 (E.D.N.Y.

  May 6, 2014). There, Judge Garaufis ordered the government to submit a letter responding to six

  discovery demands for highly specific information (e.g., surveillance videos, crime scene photos,



                                                  23
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 25 of 26 PageID #: 25132




  lineup photos) in order to “clarify[] the contours and scope the all [sic] remaining discovery

  disputes in this case.” Id. In response, the government provided a letter which, in sum and

  substance, confirmed that the government had already produced everything in its possession in

  those six categories. Requiring the government to respond to six highly specific requests in

  order to crystalize the remaining disputes for the Court’s benefit is a far cry from requiring the

  government to respond to over 300 wide-ranging demands.

                 This is particularly true where, as here, the requests include numerous categories

  of materials that are not within the ambit of Rule 16. Indeed, although Lopez describes his

  discovery demands as “specifically tailored to seek information that is material to Mr. Lopez’s

  defense,” even a cursory review of his April 21, 2020 discovery demand reveals that it is

  overbroad and seeks information that is immaterial or otherwise not discoverable. (Umhofer

  Decl. Ex. A). The same is true of Martinez’s April 27, 2020 discovery demand. Among the

  documents requested are all subpoenas issued during the course of the government’s

  investigation, and, in the case of Lopez, confirmation as to whether any subpoenas remain

  outstanding. (Umhofer Decl. Ex. A at C.6; Coleman Decl. Ex. A at 4). Lopez also demands,

  without limitation, that the government “identify all documents received by any government

  agent from an outside lawyer . . . or any other person.” (Umhofer Decl. Ex. A at F.3). Both

  defendants request the unsealing and production of grand jury transcripts. (Umhofer Decl. Ex. A

  at E.15; Coleman Decl. Ex. A at 9). These wide-ranging requests are merely exemplars of the

  defendants’ over 300 “discovery” requests.

                 Nothing in the criminal law entitles the defendants to what amounts to detailed

  interrogatory responses. The Court should deny their request accordingly.




                                                   24
Case 1:15-cr-00252-PKC Document 1444 Filed 10/17/20 Page 26 of 26 PageID #: 25133




  V.       Sealing

                 The Court directed the government to respond to the Defendants’ filing of its

  papers under seal, in accordance with the protective order governing discovery in this case. The

  government proposes that the parties’ memoranda of law be unsealed but respectfully requests

  that the Court grant the government until October 23, 2020, to determine what portions, if any, of

  the attached declarations and related Exhibits should remain under seal.

                                           CONCLUSION

                 For the foregoing reasons, the government respectfully submits that the Motion

  should be denied, without prejudice to the Defendants’ ability to seek relief from the Court in

  connection with discovery disputes or any other matter as the case progresses.

  Dated:      Brooklyn, New York
              October 17, 2020

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201


                                               By:     /s/
                                                       Samuel P. Nitze
                                                       M. Kristin Mace
                                                       Patrick T. Hein
                                                       Kaitlin T. Farrell
                                                       Assistant United States Attorneys
                                                       (718) 254-7000




                                                  25
